Title: To Thomas Jefferson from Castries, 12 August 1785
From: Castries, Charles Eugène de La Croix, Marquis de
To: Jefferson, Thomas



Versailles le 12. Aoust 1785.

J’ai reçu, Monsieur, avec la lettre que vous m’avés fait l’honneur de m’ecrire le 3 de ce mois, les observations de Mr. Jones sur  l’insuffisance des pouvoirs dont le Sr. Puchilberg est revêtu pour toucher les parts des prises qui reviennent aux sujets des Etats unis. D’aprés votre assertion et vos propres réflexions, je ne hésiterois point à confirmer les ordres que j’ai déjà donnés de remettre à Mr. Jones tout ce qui est dû aux americains; Mais il se présente une autre difficulté: Le commissaire ordonnateur à L’Orient me marque que, quelque recherche que l’on ait faite, il n’a pas êté possible de se procurer un rôlle exact des gens de l’equipage de la fregate americaine L’alliance, et que, dans la supposition, trés-probable, que des françois ayent servi sur cette fregate, il résulteroit de la remise totale des fonds faite à Mr. Jones, que les parts revenantes aux sujets du Roi seroient versées dans le trésor du congrés.
Dans cette circonstance, je présume qu’il vous paroîtra juste d’exiger de Mr. Jones une caution pour assurer le païement de ce qui pouroit revenir aux françois, dans le cas où il en auroit été embarqué sur la fregate L’alliance.
Je vous prie de me faire l’honneur de me repondre à ce sujet, et J’ai celui d’être avec un trés sincere attachement, Monsieur, votre trés humble et trés obeissant Serviteur,

Le Mal. De Castries

